Citation Nr: 1123340	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to January 1984, including service in Vietnam from May 1965 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a statement attached to the Veteran's substantive appeal, and during his March 2011 video conference hearing before the undersigned, the Veteran raised claims not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has raised issues of entitlement to service connection for hypertension, and of entitlement to increased ratings for degenerative disc disease, lumbar spine, and for hemorrhoids.  These claims have not been adjudicated by the Agency of AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals of a neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's preexisting bilateral hearing loss was aggravated in service.


CONCLUSION OF LAW

Bilateral hearing loss was aggravated during active service. 38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a bilateral hearing loss disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The second and third elements may be established by showing continuity of symptom logy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The law provides that a Veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination. 38 U.S.C.A. §§ 1111, 1132.  Here, the evidence shows that the Veteran had pre-existing bilateral hearing loss for VA compensation purposes at entry, and indeed, he does not contend otherwise.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre- existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

If there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the evidence supports the claim or is in relative equipoise, the Veteran prevails; if a fair preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

As a preliminary matter, the Board notes that American Standards Association (ASA) standards were used in service medical records until November 1, 1967.  The service treatment records pertaining to dates prior to that time have been converted as required for analysis here.

The Veteran is claiming entitlement to service connection for bilateral hearing loss. Notably, during the pendency of the claim, the RO granted service connection for tinnitus, conceding acoustic trauma/noise exposure in service.  The Veteran attributes his claimed hearing loss of both ears to injury caused by noise experienced during his service.  He has credibly testified that he experienced noise exposure while performing duties on the flight line, with related aircraft engine noise.  He testified that for 366 days while in Vietnam he worked around jet engines and received noise exposure from fired mortars, machinegun fire, howitzers (175s), and other sources of exposure to high levels of noise.

The Veteran's service personnel records are consistent with that testimony.  Those records reflect that the Veteran served during the Vietnam Era with primary military specialties including: Tactical Aircraft Maintenance Technician for over nine years; Air Traffic Control Technician for over six years; and Air Traffic Control Superintendent for over five years.  His military education included Aircraft Mechanic-Technician Reciprocating Engine Aircraft Course; Jet Engine Mechanic-Technician Course; and ATC (Air Traffic Control) Course.  Other service personnel records reflect duties in service requiring participation frequently and regularly in aerial flights.  

Service treatment records reflect that at the time of induction in July 1963 that the audiology test findings met the auditory threshold criteria for both ears for his bilateral impaired hearing to be considered a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Service treatment records include the report of a July 1963 audiology examination containing pure tone thresholds (after conversion from American Standards Association (ASA) units to International Standard Organization (ISO) units, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
45
LEFT
20
35
55
65
50

These findings reflect that the July 1963 audiology examination thresholds met the requirements of 38 C.F.R. § 3.385, to be considered a bilateral hearing loss disability at the time of induction.  Therefore, as to the hearing loss defects noted at the time of examination for entry into service, the Veteran is not afforded a presumption of sound condition with respect to hearing loss.  In this regard, subsequent service treatment records also contain reports of a past history of otitis and high frequency hearing loss as a child.

Subsequent service treatment records also include medical evidence throughout the Veteran's service pertaining to numerous audiology evaluations, and to treatment during service for ear conditions including otitis externa and otherwise referable to a bilateral hearing loss condition.  These service treatment records include numerous periodic reports of audiology examination containing pure tone thresholds showing some extent of variability in threshold levels over the period of service, but all showing findings meeting the criteria to be considered a bilateral hearing loss disability under VA regulation pursuant to 38 C.F.R. § 3.385.  These measured pure tone thresholds varied to some extent both in a positive and negative direction at various times during the Veteran's twenty years of service.  

However, as shown on audiology evaluations during service, the auditory thresholds for the pertinent frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and particularly at the higher frequencies, did overall increase over time during service, clearly showing an increase in disability during service.  Indeed, as compared with the beginning of service, at the end of the Veteran's over twenty-year period of service, the measured pure tone thresholds at the pertinent frequencies show a significant increase in disability during such service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In this regard, reports of audiology examinations in the late 1970s and early 1980s, prior to his 1984 retirement contain pure tone thresholds in decibels of increasing levels, and at levels significantly higher than those found at the commencement of the Veteran's service in July 1963.  As shown in a December 1974 service treatment report there is evidence of ear infection in service.

During service, the report of a private hearing evaluation in September 1978 shows that the Veteran was seen for an increasing hearing loss associated with work as an air traffic controller in the Air Force.  He reported having been exposed to jet engine noise daily for the previous several years in his job requiring work around aircraft.  The report records that at the time of that evaluation, pure tone results indicated a high frequency sensorineural hearing loss bilaterally.

In two Air Force Forms 1042, Medical Recommendation for Flying or Special Operational Duty, dated in October 1981 and January 1983, the Veteran was found to be medically disqualified for flying or special operational duty, with comments of "removal from noise area." 

A February 1982 consultation sheet shows the examiner requested evaluation of a progressive hearing loss, particularly in the left ear, that was worsening recently.  In the resulting report of consultation in March 1982, the provider assessed that there was a significant threshold shift from the reference audiogram.

A report of audiology examination in December 1983, just before retirement from service, contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
60
45
LEFT
15
45
70
80
75

The report of a September 2008 VA audiology examination shows that the Veteran reported complaints of hearing loss, with some exposure to noise before and after service, and with military noise exposure levels without hearing protection including from combat, weapons fire, artillery, mechanical, armor, aircraft, and explosions.  Non service noise exposure included auto repair mechanical noise exposure before service and occupational noise exposure levels with hearing protection after service, involving mechanical and power tools.

The September 2008 VA audiology examination report contains pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
55
60
LEFT
30
50
55
60
75

The report contains diagnoses of mild to moderately severe hearing loss of both ears.  The examiner opined that bilateral hearing loss was not caused by or a result of military service, and that bilateral hearing loss was not aggravated by military service.  The examiner indicated that this opinion was based on the examiner's finding that bilateral hearing loss was well documented on entrance to service in 1963, that the hearing levels were consistent without a clinically significant decrease or increase bilaterally to the present day, and that there was evidence of noise exposure levels as an auto mechanic before and after service.

In an April 2009 statement, an ASHA (American Speech-Language Hearing Association) Board Certified Audiologist opined that the Veteran had a bilateral sensorineural hearing loss and tinnitus that was the result of excessive noise exposure while in service.

In summary, the Veteran's July 1963 examination at enlistment shows audiology findings constituting a bilateral hearing loss disability pursuant to VA regulation.  See 38 C.F.R. §  3.385.  Thus, there is clear and unmistakable evidence of a pre-existing bilateral hearing loss disability.  The Veteran acknowledges this but maintains that there was an aggravation of the preexisting disability.  As there is clear documentation of his pre-existing condition, there is no need to rebut the presumption of soundness.  The determinative issue is whether there was aggravation of this condition during service.

As noted above, the clinical evidence contained in the service treatment records show significant changes in the Veteran's hearing acuity over the course of his twenty plus years of service in the Air Force, during which he experienced extensive high levels of noise exposure consistent with his duties working with jet aircraft and the loud noise exposure associated with his war-time service.  

The pure tone thresholds of the September 2008 VA audiology examination report reflect additional bilateral hearing loss disability since retirement from service.  In this regard, at all frequencies except at 4000 Hertz there was a significant increase in pure tone thresholds for both ears in September 2008 compared with that the December 1983 evaluation prior to retirement, and an even more significant increase over that at the beginning of service.   

The evidence is consistent with the Veteran's testimony that his preexisting bilateral hearing loss disability was aggravated during the course of his service.  He has reported a continuity of increasing hearing loss symptoms since service and following discharge from service.  The Board finds that he is competent to provide information regarding his symptomatology, and his statements are also found to be credible in this matter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence), see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).    

Importantly, the evidence is also consistent with the opinion provided in the April 2009 statement by an ASHA Board Certified Audiologist, which is supportive of the Veteran's claim, and which the Board finds probative on the issue of service connection.

Notably, the recent VA examiner opinion in September 2008 was that the Veteran's bilateral hearing loss was not aggravated by his military service.  In part, that opinion was made on the basis that there was evidence of noise exposure levels as an auto mechanic before and after service.  The examiner based his opinion, however, on a largely inaccurate premise.  As such, the opinion contained in the September 2008 VA examination report is of limited probative value.  Those service-related experiences included long-term multi-year close proximity to jet aircraft on the flight line, as well as other noise injuries and acoustic trauma necessarily associated with his other war-time service during the Vietnam Era.  

Ultimately, in addition to the April 2009 opinion in support of the Veteran's claim, there is evidence of significantly increased levels of pure tone thresholds over the course of the Veteran's twenty years of service, and thus an increase in hearing loss disability.  As well, there is evidence of inservice job related duties consistent with significant noise exposure from jet aircraft and other sources of military-related noise.  

In sum, the Board finds that based on the evidence is at least in equipoise on this matter.  The Board thus finds that the Veteran's preexisting hearing loss disability underwent an increase in disability during service.  The VA examiner's opinion does not constitute clear and unmistakable evidence that such increase represented the natural progression of the disease, and there is no other opinion to that effect.  Therefore, the Board finds that the presumption of aggravation is not rebutted.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran claims entitlement to service connection for residuals of a neck injury.  The Veteran was afforded a VA spine examination in September 2008.  The examiner indicated that there was no evidence of cervical spine pathology.  There is service treatment record evidence of treatment for musculoskeletal symptoms in the upper back and neck during service.  The Veteran has competently and credibly testified as to a continuity of periodic cervical spine symptoms he has observed including pain since service.  For the following reasons, the VA examination is inadequate and a remand is necessary for further development.

First, the Veteran testified that he received his ongoing treatment from James A. Haley Veterans' Hospital in Tampa, Florida.  The claims file only contains a limited number of VA treatment records dated in January and February 2008.  There are no VA treatment records on file since that time.  Review of these records indicate there are prior treatment records, and based on the Veteran's testimony, there should be subsequent VA treatment records that are yet of record.  Based on the above, the RO should obtain and associate with the claims file any additional treatment records not on file, including any submitted at the time of the March 2011 video-conference hearing.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran is competent to provide a report of his continued neck/cervical spine symptoms observable to him.  Further, the Board finds his report of having cervical spine symptoms credible.  Therefore any examination should take that evidence into consideration.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

In light of the Veteran's contentions and the state of the record, including the apparent absence of pertinent treatment records, the Board finds that an appropriate VA examination of his neck condition is necessary to adjudicate this claim.  In sum, based upon this record, the Board finds that this matter must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Prior to examination, the Veteran should be provided an opportunity to submit any lay evidence from himself and others, pertaining to continuity of symptoms since service, to include such lay evidence as statements from others familiar with the Veteran's complaints of symptoms referable to his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service cervical spine symptoms.  He should be provided an appropriate amount of time to submit this lay evidence 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any cervical spine/neck disability to include residuals of neck injury.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not that any cervical spine/neck disability found to be present had its onset in service, or in the case of arthritis, developed within one year of separation from service, or that such cervical spine/neck disability is otherwise related to service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report of cervical spine since service.  The rationale for all opinions expressed should be provided in a legible report.

4.  Then readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


